Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Sebald on 4/26/2022.
The application has been amended as follows: 
Regarding claim 1, “a linear steering actuator, which is hinged, on one side, to the base frame and, on an other side, to a bar having two ends, wherein each end of the bar is hinged to a respective rotary element around a respective hinging axis” is amended to read, “a linear steering actuator, which is directly hinged, on one side, to the base frame and, directly hinged on an other side, to a bar having two ends, wherein each end of the bar is hinged to a respective rotary element around a respective hinging axis”

Response to Arguments
Applicant’s arguments, filed 04/14/2022, with respect to claim 1 have been fully considered and are persuasive. The rejection of claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1-10 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Quigniot (US RE29849) teaches a leading link type independent system. Shibuya (US 2011/0089657) teaches a vehicle steering device. Stahl (DE 102014000236) teaches a construction machine steering device and construction machine. Enmeiji (CN 1434785) teaches a transverse moving system of an engineering vehicle, wherein rotational axes of the steering wheels are non-parallel to one another when the steering wheels are in a steered position. Boukhari (FR 2,862,937) teaches a linear actuator directly hinged to a vehicle frame on one end, and, on the other end, to a bar having two ends. Streat (CN 113135220) teaches all the aspects of claim 1, but was filed after the filing date of the claimed invention. Gielisch (DE 102020117640) teaches all the aspects of claim 1, but was filed after the filing date of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614